[JUDGE! ROAKE-
Was not that doctrine touched on in Machie’s executor v. Davis, (h) in which it was said that case would lie by the payee against the acceptor of a bill of exchange, on the custom of merchants only? In Hooe v. Wilson, and Dunlap v. Triplett, (i) the authority of Chitty was relied on, but overruled.]
Randolph, for the appellee, cited Espi-nasse’s N. P. 173, to shew that an action of debt would not lie against the acceptor of a bill of exchange, and was proceeding in his argument, when he was stopped by the Court, who intimated that it was unnecessary to discuss the point any further.
Friday, March 28. By the whole Court, the judgment of the District Court was affirmed.

 2 Wash. 219.


 MS.